MEMORANDUM ***
Curtis Carlton appeals pro se the district court’s summary judgment for defendant Lee Rabner in his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when he was detained and questioned at the Fresno Yosemite International Airport. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment for defendant Lee Rabner because Carlton failed to establish a genuine issue of material fact as to whether he was illegally searched illegally during the airport security screening process, unreasonably detained, or arrested without probable cause. See Torbet v. United Airlines, Inc., 298 F.3d 1087, 1089 (9th Cir. 2002) (persons entering the secured concourse area of an airport implicitly consent to airport screening searches); Barry v. Fowler, 902 F.2d 770, 773 (9th Cir.1990) (arrests and detentions based on probable cause do not provide a ground for recovery under 42 U.S.C. § 1983). Thus, Carlton failed to show that he was deprived of any federal constitutional or statutory rights. See id. at 773 (the critical inquiry in a section 1983 action is “whether the plaintiff *583has been deprived of a right secured by the Constitution and laws”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.